—Proceeding pursuant to CPLR article 78 to review a determination of the *671respondent New York State Commissioner of Social Services, dated September 7, 1990, which, after a hearing, denied the petitioner medical assistance benefits.
Adjudged the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
This proceeding concerns the petitioner’s eligibility to receive medical assistance benefits from the respondent New York State Department of Social Services (see, Social Services Law § 366). The petitioner’s entitlement to benefits turns on when she transferred ownership of her home (see, Social Services Law § 366 [5]). Although she admits that a deed to the home was duly executed and recorded in 1989, transferring ownership to her children, she asserts that she actually transferred ownership of the home in 1984. At the hearing, the petitioner proffered testimony concerning a document alleged to have been executed in 1984 which gave ownership of the home to the same children as did the 1989 deed. However, due to a variety of factors, the State Commissioner held that the 1984 gift instrument was not authentic and denied benefits. Because this determination is supported by substantial evidence, it will not be overturned (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of County of Suffolk v Newman, 173 AD2d 618).
The petitioner’s remaining contentions are without merit. Balletta, J. P., Rosenblatt, Miller and Joy, JJ., concur.